 In the Matter of E. I.DUPONT DE NEMOURS & Co., INC. (SrRUANCEPLANT),EMPLOYERandUNITED ASSOCIATION OFJOURNEYMENPLUMBERS& STEA\IFrrTERS OF TILE UNITED STATES ANDCANADA-LOCAL UNION No.596,A. F. OF L., RICHMOND, VA., PETITIONERCase No. 5-R-454.Decided January 31, 1947Mr. Harry 0. Blumenthal,of Richmond, Va., for the Employer.Mr. Thos. X. Duonn,of Washington, D. C., andMr. John Catterson,of Park Ridge, N. J., for the Petitioner.Mr. R. J. Francis,of Petersburg, Va., for the Intervenors.Mr. Melvin J. Weller,of counsel to the Board. .DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Rich-mond, Virginia, on September 17, 1946, before Harold M. Weston,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERE. I. du Pont de Nemours & Co., Inc., a Delaware corporation, isengaged in the manufacture of rayon and cellophane at its Spruanceplant in Richmond, Virginia, with which we are concerned in thisproceeding.During the year ending June 1, 1946, the Employerpurchased for its Spruance plant raw materials valued in excess of$1,000,000, of which 80 percent was shipped to the plant from pointsoutside the Commonwealth of Virginia.During the same periodthe Employer manufactured at its Spruance plant finished productsvalued in excess of $1,000,000, of which approximately 80 percentwas shipped from the plant to points outside the Commonwealth ofVirginia.The Employer admits, and we and, that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N L. R B, No. 68.361 362II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Auiphthill Rayon Workers, Incorporated, herein called the RayonWorkers, and Transparent Film Workers, Incorporated, herein calledthe Film Workers, both collectively called the Intervenors, are un-affiliated labor organizations, each claiming to represent employeesof the Employer.DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITSrThe Petitioner seeks a single unit consisting of all leadburners andapprentices at the Rayon and the Cellophane divisions of the Em-ployer's Spruance plant, excluding helpers and mechanics ; in the alter-native, the Petitioner requests separate units of (a) leadburners andapprentices at the Rayon division, excluding helpers and mechanics,and (b) leadburners and apprentices at the Cellophane division, ex-cluding helpers and mechanics.The Employer and the Intervenorscontend that (1) no unit of leadburners is appropriate, because of thehistory of bargaining at each division on a production and mainte-nance basis; (2) if the leadburners are separated from the productionand maintenance employees for the purposes of collective bargaining,the helpers and mechanics should be included with the leadburners;and (3) if the leadburners are separated from the production andmaintenance employees, a separate unit at each division should beestablished, in line with the Petitioner's alternative request.It is clear that the leadburners at both the Rayon and the Cellophanedivisions are highly skilled employees, with employment interestspeculiar to their craft.The leadburners are under separate super-1 Employees in the Rayon division, including the leadburners employed therein,have beencoveted by a contract between the Employer and the Rayon Workers. and employees in the,Cellophane division, including leadburners therein, have been coveted by a contract be-tween the Employer and the Film Workers. Neither agreement is asserted as a bar, norcould they be, for the filing of the petition preceded the operative date of the automaticrenewal clause of the contract between the Employer and the Rayon Workeis,and theanniversary date of the contract has passed,and the filing of the petition preceded theexecution of the agreement between the Employer and the FilmWorkers. E. I. DU PONT DE NEMOURS & CO., INC.363vision from the other production and maintenance employees at eachdivision, and there is no interchange between leadburners and theother production and maintenance employees within each division.The leaclbu rners are an identifiable craft group of employees at eachdivision.The Employer and the Intervenors contend, however, that the bar-gaining history on a production and maintenance basis at each of thedivisions of the Spruance plant precludes the establishment of eitherone or two units of leadburners.But we considered the history ofbargaining at the Rayon division of the Spruance plant in two pre-vious decisions and found that it did not preclude the establishmentof separate units of electricians and power plant employees.2Asindicated in those decisions, the employees of the Rayon division_ivere first organized by the Rayon Workers in 1937.The first formalwritten agreement between the Employer and the Rayon Workers,however, was not executed until November 27, 1945.We are notconvinced that this bargaining history on a division-wide basis ismore compelling now than it was on March 12, 1946, when we issuedour second decision involving this division.With respect to the history of bargaining at the Cellophane divi-sion, it appears that the Film Workers, pursuant to a series of writtenagreements, has represented this division's employees on a produc-tion and maintenance basis since 1941.However, the Cellophanedivision leadburners, as indicated above, are an identifiable craftgroup of employees.Furthermore, leadburners are separately repre-sented in other plants of the Employer,3 and the Cellophane divisionleadburners never voted in a Board election to be merged with otheremployees.We are persuaded that all the Spruance plant leadburners shouldbe separated from the production and maintenance workers.The Employer and the Intervenors contend, as previously noted,that only separate units of leadburners, if any, at each of the divisionsare appropriate.The Petitioner's alternative request is also forseparate units at the two divisions.The evidence adduced at thehearing indicates that the Rayon and the Cellophane divisions arehoused in different buildings, are separately supervised, have separatetime clocks and pay rolls, maintain separate seniority, and have en-tirely different operations.There is little or no interchange of em-ployees, including leadburners, between the two divisions.Under all21llatterof E I. do Pont de Nemours Company,Spn lance Works,RayonDivision, 64N L R B 639 ;flatter of E I du PontdeNemours Company,SpruanceWorks,RayonDauisnon,66 N L R B 631'Matter of E I du Pont (CrasselltiDivision),65 N L R. B 390;Matter of E I duPont de Nemours and Company,66 N L R B 545. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances, we are of the opinion that a separate unit of lead-burners and apprentices should be established at each of the -divisions-There remains for consideration the question of whether or not thehelpers and the mechanics should be included in the units of lead-burners and apprentices.The skills of a journeyman leadburner areacquired only after a long apprenticeship, which is usually required.The helpers and mechanics are iiot directly engaged in leadburning,nor are they in training to become leadburners; although some helpersmay become apprentices and, subsequently, journeymen leadburners,this is not the usual practice in the Spruance plant.We shall, there-fore, exclude the leadburner helpers and leadburner mechanics fromthe units hereinafter found appropriate.We find that the following groups of employees constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:(1)All ]eadbiiiners and leaclburner apprentices at the Rayon di-vision of the, Employer's Spruance plant, excluding leadburnerhelpers, leadburner mechanics, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.-(2)All leaclburners and leadburner apprentices at the Cellophanedivision of the Employer's Spruance plant, excluding leaclburnerhelpers, leaclburner mechanics, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction'DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. I. du Pont de Neniours &Co., Inc. (Spruance Plant), Richmond, Virginia, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, and'InMatter of E. I du Pont de Nemours & Company, Inc., SpnuanceWoibs,RoyonDiiision.Cases No 5-R-2724. 5-R-2773 and 5-It-2791, it "Stipulation for CertificationUpon Consent Election" was entered into on November 19, 1946, among the Employer, theRayon workers, Textile Woikers Union of America, C I 0 , International Brotherhood ofFiremen C Oileis, A F of L . and District 50, United Mineworkers of America; A F. of l,,providing for two self-deteimmation elections, one to be held among all production andmaintenance employees of the Rayon division, and the other to be held among all powersection employees of the Rayon division.The Stipulation provided further that the ballotsof leadburners,leadburner helpers, and leadburner mechanics (in the production andmaintenance voting group) be impounded, pending our Decision in the instant proceeding.Our Decision in this case6 is depositive of the question of where leadburners, leadburnerhelpers, and leadburnermechanicsshould be included. E. I. DU PONT DE NEMOURS & CO., INC.365subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunits found appropriate in Section IV, above, who were employedduring the pay-roll period Immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were Al or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine whether the employees in Unit 1 desire to be representedby United Association of Journeymen Plumbers & Steamfitters of theUnited States and Canada-Local Union No. 596, A. F. of L., Rich-mond, Va., or by Amphthill Rayon Workers, Incorporated, for thepurposes of collective bargaining, or by neither; and to determinewhether the employees in Unit 2 desire to be represented by UnitedAssociation of Journeymen Plumbers & Steamfitters of the UnitedStates and Canada-Local Union No. 596, A. F. of L., Richmond, Va.,or by Transparent Film Workers, Incorporated, for the purposes ofcollective bargaining, or by neither.